 



EXHIBIT 10.5
FIRST AMENDMENT TO MULTI-TENANT LEASE AGREEMENT
     THIS FIRST AMENDMENT TO MULTI-TENANT LEASE AGREEMENT (this “First
Amendment”) is made and entered into as of the 24 day of July, 2006, by and
between PC 101, INC., a Delaware corporation, as “Landlord”, and SXC HEALTH
SOLUTIONS, INC., a Texas corporation, as “Tenant”.
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into that certain Multi-Tenant Lease
Agreement dated as of April 12, 2006 (the “Lease”), for the lease of certain
space in the Building commonly known and described as Opus Pima Center II,
Building C, in Scottsdale, Arizona; and
     WHEREAS, the parties desire to modify the Lease to expand the size of the
Premises as hereinafter set forth in this First Amendment.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
     1. The terms and provisions of this First Amendment shall be effective on
the date of this First Amendment. All capitalized terms used in this First
Amendment, unless otherwise defined herein, shall have the same meanings given
to them in the Lease.
     2. Tenant desires to expand the Premises to include that certain expansion
space containing approximately 1,623 rentable square feet (1,594 usable square
feet) located in the Building as shown on the floor plan attached hereto and
incorporated herein by this reference as EXHIBIT “A” (the “Expansion Space”).
Commencing on the earlier to occur of (i) Substantial Completion of the
Expansion Space Improvements (as defined below), (ii) the date Tenant commences
business operations in the Expansion Space, or (iii) the date Substantial
Completion of the Expansion Space Improvements would have occurred but for
Tenant Delay (such date of substantial completion being hereinafter referred to
as the “Expansion Space Commencement Date”), and continuing for the remainder of
the Term (as may be extended), Tenant will lease from Landlord, in addition to
the space currently being leased by Tenant from Landlord, the Expansion Space.
Tenant’s lease of the Expansion Space will be coterminous with Tenant’s lease of
the remainder of the Premises. For purposes of this First Amendment,
“Substantial Completion of the Expansion Space Improvements” means either
(a) the date a Certificate of Occupancy (or all approvals required for the
issuance thereof) is obtained for the Expansion Space, or (b) if a Certificate
of Occupancy is not required as a condition to Tenant’s lawful occupancy of the
Expansion Space, the date that the Expansion Space Improvements (as defined
below) are substantially completed (subject to punch list items), as confirmed
in writing by Landlord’s architect; provided that if either (a) or (b) is
delayed or prevented because of work Tenant is responsible for performing in the
Expansion Space, “Substantial Completion of the Expansion Space Improvements”
means the date that all of Landlord’s work which is necessary for either (a) or
(b) to occur has been performed (subject to punch list items) and Landlord has
made the Expansion Space available to Tenant for the performance of Tenant’s
work therein. The parties hereby acknowledge and agree that Substantial
Completion of the Tenant Improvements is likely to occur prior to Substantial
Completion of the Expansion Space Improvements and that Landlord will incur no
liability to Tenant in the event Substantial Completion of the Expansion Space
Improvements occurs after Substantial Completion of the Tenant Improvements.
     3. The following provisions will be effective on the Expansion Space
Commencement Date:
          (a) Subject to the last sentence of this paragraph, the term
“Premises”, as defined in the Lease, will be deemed to include, in addition to
the space currently leased by Tenant from Landlord, the Expansion Space, and all
of the terms and provisions of the Lease, as specifically amended hereby, will
be applicable to the entire Premises (including the Expansion Space).
Accordingly, the references to “8,000” and “7,767” (the approximate rentable and
usable square footages of the Premises, respectively, prior to the expansion
contemplated under this First Amendment) within Item 1 of the Basic Terms are
hereby deleted and replaced with “9,623” and “9,361”, respectively.
Notwithstanding the foregoing, the Premises will not be deemed to include the
Expansion Space for purposes of calculating the Improvement Allowance (i.e., the
allowance for the Expansion Space is addressed in Section 4 of this First
Amendment).

 



--------------------------------------------------------------------------------



 



          (b) The Basic Rent table set forth at Item 4 of the Basic Terms of the
Lease is hereby deleted in its entirety and is replaced with the following
table:
          4. Basic Rent:

                      Annual NNN Basic Rent per         rentable square foot of
the   Monthly NNN Basic Months   Premises   Rent  
 
               
1 — 4
  $ 0.00     $ 0.00  
 
               
5 — 64
  $ 16.95     $ 13,592.49  

          (c) The Initial Tenant’s Share of Property Expenses Percentage of
“19.65%” set forth at Item 5 of the Basic Terms of the Lease is hereby deleted
and is replaced with “23.64%”.
          (d) The Security Deposit of “$11,300.00” set forth at Item 8 of the
Basic Terms of the Lease is hereby deleted and is replaced with “$13,592.49”.
          (e) The third Landlord notice address (i.e., Gallagher & Kennedy,
P.A.) set forth at Item 10 of the Basic Terms of the Lease is hereby deleted and
is replaced with the following:

     
With a copy to:
  Valenzuela & Broadfoot PLC
 
  2398 East Camelback Road, Suite 760
 
  Phoenix, Arizona 85016
 
  Attn: Alexander L. Broadfoot, Esq.
 
  Telephone: (602) 474-5750
 
  Facsimile:    (602) 474-5755

          (f) In connection with Tenant’s lease of the Expansion Space, in
addition to the parking spaces licensed to Tenant under Section 18.2 of the
Lease, Landlord will license to Tenant seven Unreserved Spaces. As such, the
reference to “22” within Section 18.2 of the Lease is hereby deleted and is
replaced with “29”.
          (g) EXHIBIT “C” to the Lease is hereby deleted in its entirety and is
replaced with EXHIBIT “C” attached hereto and incorporated herein.
     4. Landlord will cause to be constructed all Leasehold Improvements within
the Expansion Space (collectively, the “Expansion Space Improvements”) in
accordance with (i) construction drawings and specifications prepared by
Landlord’s architect (which construction drawings and specifications will be
(a) prepared in substantial accordance with the Tenant-approved space plan for
the Expansion Space Improvements, such space plan to be prepared in accordance
with the requirements of Section 17.4 of the Lease and provided from Tenant to
Landlord on or before June 27, 2006 [the “Space Plan Delivery Date”] and
(b) reviewed and approved by Tenant in accordance with Section 17.5 of the Lease
on or before July 7, 2006 [the “Construction Drawings and Specifications
Approval Date”]) and (ii) the provisions of Section 17 of the Lease as though
the Expansion Space Improvements were the “Tenant Improvements” for purposes of
such Section 17. If Tenant fails to provide Landlord with a space plan for the
Expansion Space Improvements by the Space Plan Delivery Date, then such delay is
a Tenant Delay until such space plan is delivered to Landlord. Likewise, if the
construction drawings and specifications review and approval process is not
concluded (with Tenant having approved the construction drawings and
specifications) on or before the Construction Drawings and Specifications
Approval Date, then such delay is a Tenant Delay until Tenant’s approval is
received. Landlord shall provide to Tenant an amount not to exceed the product
of Thirty-Five and No/100ths Dollars ($35.00) multiplied by the number of usable
square feet of the Expansion Space (“Expansion Space Improvement Allowance”) to
cover the cost of the construction and installation of the Expansion Space
Improvements (which shall include, without limitation, all architect,
engineering and other construction planning fees as well as all permit, license
and other fees in connection with the Expansion Space Improvements). If Landlord
reasonably estimates that the cost of the Expansion Space Improvements will
exceed the Expansion Space Improvement Allowance, Landlord may require Tenant to
first deposit with Landlord an amount equal to the amount by which the cost of
the Expansion Space Improvements will exceed the Expansion Space Improvement
Allowance.
     5. Concurrently with Tenant’s execution of this First Amendment, Tenant
shall deliver to Landlord a security deposit relating to the Expansion Space in
an amount equal to $2,292.49, which amount shall constitute a part of the
Security Deposit under the Lease. In addition to the foregoing, concurrently
with the full execution of this First Amendment, Tenant shall deliver to
Landlord the first monthly installment of Base Rent for the Expansion Space in
the amount of $2,292.49. Such amount will be applied by Landlord against the
first installment of Base Rent payable with respect to the Expansion Space.
     6. Tenant represents that Tenant has dealt with no brokers in connection
with this First Amendment other than the Brokers and that insofar as Tenant
knows, no other broker negotiated or

2



--------------------------------------------------------------------------------



 



participated in negotiations of this First Amendment or is entitled to any
commission in connection therewith. Landlord and Tenant agree that no broker
other than the Brokers shall be entitled to any commission in connection with
the expansion of the Premises. Any commission payable to the Brokers shall be
paid by Landlord pursuant to a separate agreement. Tenant shall defend,
indemnify and hold harmless Landlord from and against any and all claims of
brokers, finders or any like third party claiming any right to commission or
compensation by or through acts of Tenant in connection herewith. Landlord shall
defend, indemnify and hold harmless Tenant from and against any and all claims
of brokers, finders or any like third party claiming any right to commission or
compensation by or through acts of Landlord in connection herewith.
     7. Except as otherwise expressly modified in this First Amendment, the
terms and conditions of the Lease are and shall remain in full force and effect.
In the event of any conflict or inconsistency between the terms and provisions
of the Lease and the terms and provisions of this First Amendment, the terms and
provisions of this First Amendment shall govern and control.
     8. This First Amendment may be executed in any number of counterparts, all
of which together shall be deemed to constitute one instrument, and each of
which shall be deemed an original.
     IN WITNESS WHEREOF, the parties have executed this First Amendment to
Multi-Tenant Lease Agreement as of the day and year first above written.

            LANDLORD:

PC 101, INC., a Delaware corporation
      By   /s/ JOHN W. GREER         Name:   JOHN W. GREER        Title:   VICE
PRESIDENT     

            TENANT:

SXC HEALTH SOLUTIONS, INC., a Texas corporation
      By   /s/ JEFF PARK         Name:   JEFF PARK        Title:   CFO   

3



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
EXPANSION SPACE
(FLOOR PLAN) [c24582c2458215.gif]
EXHIBIT A
(Page 1 of 1)

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
INTENTIONALLY DELETED
EXHIBIT B
(Page 1 of 1)

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
FLOOR PLAN
(FLOOR PLAN) [c24582c2458216.gif]
EXHIBIT C
(Page 1 of 1)

 